In Whittemore v. Railroad, ante, 61, 62, the court said in reference to the former decision, that if it "involved the determination of a federal question, the defendants no doubt can preserve their rights and have the question reviewed in the federal court; but questions once decided in this court are not reexamined *Page 594 
in the same case upon a subsequent transfer. Kidd v. Trust Co.,75 N.H. 154, 158." No additional reasons are now presented for a reconsideration of the federal question suggested, or for a modification of the opinion given on the first transfer, as reported in 76 N.H. 388. Nor is there occasion for the court in the exercise of its discretion (Hedding v. Gallagher, 72 N.H. 377, 379) to again consider the federal question which is again raised by the defendant upon the same state of facts.
Exception overruled.
PLUMMER, J., did not sit: the others concurred.